[FORM RSU – ANNUAL (DIRECTOR)]

Exhibit 10.7.6
CARE CAPITAL PROPERTIES, INC.
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made and entered into as
of the ____ day of __________, 2015 by and between CARE CAPITAL PROPERTIES,
INC., a Delaware corporation (the “Company”), and ___________, a non-employee
director of the Company (“Director”), pursuant to the Company’s 2015 Incentive
Plan (the “Plan”) (capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan).
AGREEMENT:
The parties agree as follows:
1.    Issuance of RSUs. The Company hereby grants to Director Restricted Stock
Units in respect of ______ Shares (“RSUs”) under the Plan.
2.    Vesting of RSUs. If Director has not previously forfeited any of the RSUs,
the RSUs shall vest and become non-forfeitable on the day immediately preceding
the date of the Company’s next regularly-scheduled annual meeting of
stockholders.
3.    Cessation of Service. If Director ceases to be a director of the Company
for any reason other than as set forth in the next sentence, all RSUs which have
not previously vested in accordance with Section 2 of this Agreement, and which
do not vest as of such cessation of service by application of this Section 3,
shall be forfeited as of such cessation of service and reconveyed to the Company
by Director without additional consideration, and Director shall have no further
rights with respect thereto. Notwithstanding the foregoing, (a) upon a Change in
Control while Director is in active service as a director of the Company, all
unvested RSUs shall vest in full as of such Change in Control, and (b) if
Director ceases to be a director of the Company due to Director’s death or
Disability, all unvested RSUs shall vest in full as of such cessation of
service.
4.    Settlement of RSUs. Except as otherwise provided by a deferral election
pursuant to Section 5 of this Agreement, vested RSUs shall be settled in Shares
as soon as reasonably practicable following the date that the RSUs become vested
pursuant to Section 2 or Section 3 of this Agreement, but in any event on or
prior to March 15th of the calendar year following the calendar year in which
the RSUs become vested.
If, however, Director elects to defer settlement of RSUs as provided in Section
5 of this Agreement, the RSUs shall be settled as set forth in the Deferral
Election Agreement entered into by Director and accepted by the Company.
5.    Deferral Election. Director may elect to defer settlement of RSUs that
would otherwise be settled pursuant to Section 4. The Committee shall, in its
sole discretion, establish the rules and procedures for such deferral elections
and payment deferrals.

1



--------------------------------------------------------------------------------




6.    Dividend Equivalents. Director shall be credited with dividend equivalents
with respect to RSUs under this Agreement.
On each ordinary dividend or other distribution date with respect to Shares, an
amount equal to the ordinary cash dividends or the fair market value of property
other than Shares that would have been paid or distributed on a number of Shares
equal to the number of RSUs held by Director as of the close of business on the
record date for such ordinary dividend or distribution shall, subject to Section
4.3 of the Plan, be paid in cash to Director. Subject to Section 4.3 of the
Plan, if any ordinary dividend or distribution with respect to Shares is payable
in Shares, Director shall be credited with an additional number of Restricted
Stock Units equal to the product of the number of RSUs held by Director on the
record date for such ordinary dividend or distribution multiplied by the number
of Shares (including fractions thereof) distributable as an ordinary dividend or
distribution on a Share. Restricted Stock Units that are credited to Director
pursuant to the immediately preceding sentence shall be subject to the same
restrictions as the RSUs.
7.    No Rights as Stockholder. Except as set forth in Section 6, Director shall
have no voting or other rights as a stockholder of the Company with respect to
any RSUs. Upon the settlement of RSUs pursuant to Section 4 or Section 5 of this
Agreement, Director shall have full voting and other rights as a stockholder of
the Company.
8.    Independent Tax Advice. Director acknowledges that determining the actual
tax consequences to Director of receiving RSUs or Shares upon the settlement of
RSUs, or deferring or disposing of RSUs or Shares in respect of RSUs may be
complicated. These tax consequences will depend, in part, on Director’s specific
situation and may also depend on the resolution of currently uncertain tax law
and other variables not within the control of the Company. Director is aware
that Director should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to Director of receiving,
deferring or disposing of RSUs or Shares in respect of RSUs. Prior to executing
this Agreement, Director either has consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the RSUs and Shares
in respect of RSUs in light of Director’s specific situation or has had the
opportunity to consult with such a tax advisor but chose not to do so.
9.    Restriction on Transfer of RSUs. Director shall not Transfer any of the
RSUs except to the extent permitted by the Committee. For the purposes of this
Agreement, the term “Transfer” shall mean any sale, exchange, assignment, gift,
encumbrance, lien, transfer by bankruptcy or judicial order, transfer by
operation of law and all other types of transfers and dispositions, whether
direct or indirect, voluntary or involuntary.
10.    Agreement Does Not Grant Service Continuation. The granting of RSUs or
their settlement in Shares shall not be construed as granting to Director any
right to continue as a director or any other relationship with the Company. The
right of the Company to terminate Director’s service at any time, for any
reason, with or without consent, is specifically reserved.
11.    General Provisions.

2



--------------------------------------------------------------------------------




(a)    Incorporation of Plan. Except as specifically provided herein, this
Agreement is and shall be in all respects subject to the terms and conditions of
the Plan, a copy of which Director acknowledges receiving prior to the execution
hereof and the terms of which are incorporated by reference.
(b)    Captions. The captions and section headings used herein are for
convenience only, shall not be deemed part of this Agreement and shall not in
any way restrict or modify the context or substance of any section or paragraph
of this Agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.
(d)    Defined Terms. All capitalized terms not defined herein shall have the
same meanings set forth in the Plan, unless a different meaning is plainly
required by the context.
(e)    Section 409A. To the extent Section 409A of the Code is applicable to any
RSUs, it is intended that such RSUs comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A of the Code.
Notwithstanding any other provision, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify this Agreement to help RSUs qualify
for exemption from or compliance with Section 409A of the Code; provided,
however, that the Company makes no representation that RSUs under the Plan shall
be exempt from or comply with Section 409A of the Code and makes no undertaking
to comply with Section 409A of the Code or to preclude Section 409A of the Code
from applying to any RSUs. Director understands that Section 409A of the Code is
complex, that any additional taxes and other liabilities under Section 409A of
the Code are Director’s responsibility and that the Company encourages Director
to consult a tax advisor regarding the potential impact of Section 409A of the
Code.

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.


CARE CAPITAL PROPERTIES, INC.




By:

Name:
Title:




[NAME]



4

